Citation Nr: 0409166	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-13 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than March 30, 
2001, for the assignment of a 50 percent evaluation for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to a disability rating in excess of 50 
percent for PTSD. 

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-
connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
July 1945.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
2002, by the New Orleans, Louisiana Regional Office (RO), 
which denied the veteran's claim for an effective date prior 
to March 30, 2001 for the assignment of a 50 percent 
disability rating for PTSD; the RO also denied a claim for a 
total disability rating based on individual unemployability 
(TDIU).  

The Board also notes that, in a rating action of August 2001, 
the RO increased the evaluation for the veteran's service-
connected PTSD from 30 percent to 50 percent.  Subsequently, 
in July 2002, the veteran's service representative submitted 
a notice of disagreement (NOD) with the disability rating 
assigned.  However, a review of the record shows that the RO 
has not issued a statement of the case (SOC) with regard to 
the claim for an increased rating for PTSD.  So, for the 
reasons discussed below, this issue must be remanded to the 
RO as opposed to merely referred there.  See Manlincon v. 
West, 12 Vet. App. 328 (1999).  Unfortunately, as will be 
explained in the REMAND section following the decision, the 
issue of entitlement to a TDIU must be remanded as well.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The RO issued a rating decision in July 1945, which 
granted service connection for psychoneurosis, anxiety, 
symptomatic at discharge; this disorder was assigned a 50 
percent disability evaluation.  

3.  In February 1946, the RO issued a decision that proposed 
to reduce the evaluation of the veteran's service-connected 
psychiatric disorder to 0 percent, effective April 13, 1946.  
The veteran was notified of this proposed action at his 
address of record, and he was given 60 days to present 
evidence showing that the reduction should not be made; he 
failed to submit any evidence or argument during this time 
period.  

4.  In October 1947, the RO recharacterized the psychiatric 
disorder to psychoneurosis neurasthenia, hypochondriacal 
type, and reduced the evaluation to a 0 percent disability 
rating, effective April 13, 1946.  The veteran failed to 
timely appeal this action.  

5.  In a September 1991 rating decision, the RO increased the 
evaluation for the veteran's psychiatric disorder, then 
diagnosed as PTSD, psychoneurosis neurasthenia, 
hypochondriacal type, from 0 percent to 10 percent.  The 
veteran perfected a timely appeal to that decision.  

6.  In September 1992, the Board issued a decision that 
increased the evaluation of the veteran's psychiatric 
disorder from 10 percent to 30 percent; this decision was 
promulgated by the RO in January 1993, with an effective date 
of July 13, 1988.  

7.  By a rating action in December 1999, the RO denied the 
veteran's claim for a rating in excess of 30 percent for 
PTSD.  The veteran was notified of that determination and of 
his appellate rights by VA letter dated December 20, 1999, 
but he did not initiate an appeal.  

8.  The next communication requesting an increased rating for 
PTSD, VA Form 21-4138, was received at the RO on March 30, 
2001.

9.  By rating decision of August 2001, the RO increased the 
disability rating for PTSD from 30 percent to 50 percent, 
effective March 30, 2001.  

10.  The veteran's PTSD is not shown to have met the criteria 
for a 50 percent rating prior to March 30, 2001.


CONCLUSION OF LAW

The criteria for an effective date prior to March 30, 2001, 
for the assignment of a 50 percent disability evaluation for 
PTSD, have not been met.  38 U.S.C.A. §§ 5107, 5103, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

The VCAA requires VA to (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the AOJ decision 
which is the subject of this appeal was made in June 2002.  
Significantly, the June 2002 decision which denied an 
effective date earlier than March 30, 2001, for the 
assignment of a 50 percent rating for PTSD was not based upon 
receipt of an application for benefits, but rather upon the 
veteran's disagreement to the effective date assignment for 
an increased award.  In view of these facts, the Board finds 
that the veteran was not prejudiced by any VCAA notice timing 
deficiency.  See VAOPGCPREC 8-2003.  Here, notice for the 
"claim" involved could not have been provided prior to the 
June 2002 rating decision from which the notice of 
disagreement flowed.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

In Pelegrini, supra, the Court indicated that VA must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  VA's General 
Counsel, however, in a precedent opinion held that the 
Court's statement that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VAOPGCPREC 1-2004 (February 
24, 2004).  It was further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claim.  For example, the discussions in 
the June 2002 decision appealed, and the April 2003 statement 
of the case (SOC) (especially when considered collectively) 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  By 
letter dated in August 2001, the veteran was provided with a 
detailed list of the types of evidence that would 
substantiate his claim; he was informed that it was his 
responsibility to make sure he provides all requested records 
pertaining to his claim.  In this regard, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Under the circumstances of this case, the 
Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran.  The Board may 
therefore proceed to adjudicate the claim at issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, the Board notes that the VA General Counsel has held 
that the notice provisions of the VCAA are not applicable to 
earlier effective date claims.  See VAOPGCPREC 8-2003 
(holding that "[i]f, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue").  Cf. Huston v. 
Principi, 17 Vet. App. 195, 202 (2003); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Even so, the Board finds 
that the veteran has been advised of the evidence considered 
in connection with his appeal with regard to an earlier 
effective date and has been afforded an opportunity to submit 
additional evidence and argument in support of his claim.  
The veteran has not alleged that further action on the part 
of VA is required by the VCAA or otherwise.  Under these 
circumstances, the Board finds that the veteran is not 
prejudiced by the Board's consideration of the merits of his 
earlier effective date claim.  See Bernard, 4 Vet. App. at 
394.  


II.  Factual background.

The service medical records reflect that the veteran was 
admitted to an evaluation hospital in February 1945, after he 
had accidentally shot a buddy while on guard duty, mistaking 
him for a Japanese soldier.  He was diagnosed with 
psychoneurosis, anxiety type, severe, precipitated by combat.  
A certificate of discharge for disability, dated in July 
1945, reflects that the veteran was found unfit for military 
service because of anxiety state, moderate, acute, manifested 
by insomnia, anorexia, tension, tremulousness, and dreams all 
centering around guilt reaction.  

Based upon the above findings, a rating action of July 1945 
granted service connection for psychoneurosis, anxiety, 
symptomatic at discharge; a 50 percent disability rating was 
assigned, effective July 14, 1945.  

A mental status examination in January 1946 noted that the 
veteran appeared only mildly depressed, with no symptoms of a 
psychosis and no deterioration.  Accordingly, in a rating 
action of February 1946, the RO reduced the evaluation for 
the service-connected psychiatric disorder, psychoneurosis 
neurasthenia, hypochondriacal type, from 50 percent to 0 
percent, effective April 13, 1946.  The veteran was informed 
of that determination by letter dated in February 1946; 
however, he did not file an appeal within one year of the 
notice of that decision.  No nervous or mental disease was 
found on VA examination in September 1948.  

In July 1988, the veteran requested an increased rating for 
his psychiatric disorder.  Submitted in support of his claim 
was a private medical statement from Dr. Paraguya noting that 
the veteran had received treatment on several occasions for 
complaints of nervousness, insomnia, and an inability to take 
medication for his disability because it caused him to become 
depressed and experience crying spells.  Following a VA 
mental status examination in March 1989, the examiner 
indicated that he found no evidence of mental disease in the 
veteran.  The examiner further stated that he found no signs 
of industrial or social disability due to any nervous 
complaints.  VA outpatient treatment reports, dated from July 
1989 to March 1991, show that the veteran received treatment 
for unrelated disabilities.  

On the occasion of a VA examination in July 1991, the veteran 
complained of recurring nightmares and difficulty sleeping.  
He also reported flashbacks.  It was noted that the veteran 
also described what sounded like hallucinations.  He also 
reported startled response and being distrustful of people.  
The veteran complained of crying spells.  On examination, the 
veteran was described as a little guarded.  He became very 
emotional when discussing memories of a friend killed in 
service, and banged his fist on the table.  He was a little 
garrulous and had some difficulty expressing himself due to 
the fact that his first language was French.  He showed 
depression at times, and he appeared to be on the verge of 
tears and, as previously described, was very over-emotional.  
The examiner stated that he would diagnose the veteran as 
suffering from PTSD, severe.  He noted that social impairment 
was moderate to severe.  

In a September 1992 decision, the Board increased the 
evaluation for PTSD, psychoneurosis neurasthenia, 
hypochondriacal type, from 10 percent to 30 percent.  That 
decision was promulgated by the RO in a rating action of 
January 1993, effective July 13, 1988.  

VA progress notes dated from June 1999 to August 1999 reflect 
ongoing clinical evaluation for symptoms of the veteran's 
PTSD with anxiety.  On the occasion of a VA examination in 
November 1999, the veteran indicated that he was still having 
a lot of difficulty with guilt.  He stated that he also 
continued to have a lot of anxiety, depression and 
flashbacks.  He also reported difficulty being around people.  
The veteran also noted problems with tremors.  On 
examination, he was reported to be depressed and tearful.  
Affect was rather apathetic.  His memory was pretty good.  
Mood was depressed with some anxiety.  There was no thought 
disorder.  Speech was coherent and logical.  He denied any 
current delusions, hallucinations, and homicidal or suicidal 
ideas.  He had flashbacks and nightmares not too long ago.  
Insight and judgment were fairly good.  The pertinent 
diagnosis was PTSD; the examiner stated that the current 
Global Assessment of Function (GAF) would be about 58.  

By a rating action of December 1999, the RO denied the 
veteran's claim for a rating in excess of 30 percent for 
PTSD, based on a finding that the veteran's psychiatric 
disorder resulted only in moderate impairment.  

The veteran's claim for an increased rating for PTSD, VA Form 
21-4138, was received at the RO on March 30, 2001.  Received 
in July 2001 were VA progress notes, dated from August 1999 
to May 2001, which show that the veteran continued to receive 
clinical attention and treatment for PTSD with anxiety.  
During a clinical visit in August 1999, the veteran reported 
being nervous; it was noted that he was anxious about 
discontinuing the Xanax.  Following a mental status 
examination, the pertinent diagnosis was PTSD with anxiety by 
history.  In January 2000, it was noted that some anxiety was 
present.  Memory was intact.  The diagnosis was PTSD, with a 
GAF score of 55.  When seen in December 2000, mood was mildly 
anxious and affect was congruent.  He was alert and cognitive 
functioning was grossly intact.  The diagnoses were anxiety 
and PTSD, prolonged, mild.  The veteran was again seen in May 
2001 at which time he was appropriate in grooming and attire 
and his psychomotor behavior was within normal limits.  
Speech was spontaneous, relevant, organized and logical.  He 
was alert and his cognition appeared to be stable.  Anxiety 
was diagnosed with a GAF score of 55.

The veteran was afforded a VA compensation examination in 
August 2001, at which time he indicated that he was still 
having a lot of difficulty with guilt over an inservice 
incident during which he accidentally shot his friend.  The 
veteran stated that he was still having flashbacks and 
nightmares.  He also reported problems with nerves and 
shaking.  He reported difficulty being around people.  The 
veteran noted problems with anxiety and depression.  The 
veteran reported visiting his son and going to church once a 
week; he does not got to the "legion," or any sort of club.  
It was noted that the veteran was unable to handle stress.  
On mental status examination, it was noted that the veteran 
tended to ramble some.  He stated that he did not want to 
talk about the war.  He was anxious.  Sensorium was clear.  
Affect showed apathetic mood, depressed, and some anxiety.  
There was no thought disorder.  Speech was coherent and 
logical.  He denied any current delusions, hallucinations, 
and homicidal or suicidal ideas.  He tended to have 
flashbacks and nightmares of people in green.  Intellect was 
below average.  The examiner observed that the veteran was 
having increase in anxiety and shaking.  The diagnosis was 
PTSD; a GAF score of 55 was assigned.  The examiner noted 
that the veteran had no friends, was anxious, shakes and was 
unable to work.  

Private treatment reports, dated from September 2000 through 
September 2001, reflect treatment for several disabilities, 
including anxiety and insomnia as a result of his service-
connected PTSD.  

III.  Legal analysis.

Generally, an increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The applicable statutory and regulatory provisions require 
that the Board look to all communications in the file that 
may be interpreted as applications or claims, formal and 
informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129 (1992); Servello v. Derwinski, 3 Vet. App. 196 
(1992).  

Pursuant to 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination will be accepted as an informal claim 
for increased benefits.  Moreover, the date of such a VA 
record will be accepted as the date of receipt of the 
informal claim for a rating increase, provided that the 
record relates to an examination or the treatment of a 
service-connected disability.  See 38 C.F.R. § 3.157(b)(1) 
(2002); Norris (Robert) v. West, 12 Vet. App. 413, 417 
(1999).

A rating decision becomes final if the veteran does not file 
a timely notice of disagreement with the decision or does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  
Previous determinations that are final and binding, including 
decisions of degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a).  In order to reasonably raise a claim of 
clear and unmistakable error, the claimant must provide some 
degree of specificity as to what the alleged error is.  In 
addition, the claimant must offer some persuasive reasons as 
to why the result would have been manifestly different but 
for the alleged error, unless it is the kind of error that, 
if true, would be clear and unmistakable on its face.  
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  

Disability ratings are based upon schedular requirements 
which reflect the average impairment of earning capacity 
occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §§ 3.102, 4.7.  

The criteria for rating mental disorders such as PTSD 
effective November 7, 1996 are as follows:

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events);

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships;

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (effective for claims filed 
after November 7, 1996).  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2003).  

As noted above, the effective date for an evaluation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, date of 
receipt of the claim is used.  In this regard, the Board 
notes that, after the December 1999 decision, the earliest 
evidence reflecting increased severity of the veteran's PTSD 
was the report of the VA examination conducted in August 
2001, which noted that the veteran was not working, and his 
activities were markedly impaired as a result of his 
inability to be around other people.  The examiner noted that 
the veteran tended to ramble some.  Affect showed apathetic 
mood.  The examiner specifically observed that the veteran 
was anxious, shakes, had no friends, and was unable to work.  
The medical evidence prior to August 2001 did not show any 
symptoms which would warrant the assignment of a 50 percent 
disability rating.  Specifically, a progress note dated in 
December 2000 noted that the veteran's PTSD was only mild.  

Accordingly, the Board finds that the evidence added to the 
record since the December 1999 rating fails to demonstrate 
that the veteran's PTSD had increased in severity prior to 
March 30, 2001, or met the criteria for a 50 percent rating 
prior to this date.  Accordingly, under the above cited law 
and regulations, an increase in the veteran's compensation 
rate for his PTSD is not warranted prior to March 30, 2001.  
The Board finds no basis in the record for granting a 50 
percent rating for PTSD any time prior to March 30, 2001.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(1).  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find the evidence is approximately balanced such 
as to warrant its application.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an effective date earlier than March 30, 2001, 
for the assignment of a 50 percent evaluation for PTSD is 
denied.  


REMAND

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a NOD and completed by a 
substantive appeal after a SOC is furnished to the veteran.  
In essence, the following sequence is required:  there must 
be a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

As noted above, in the August 2001 rating action, the RO 
assigned a 50 percent disability rating for the veteran's 
PTSD.  Received in July 2002 was a statement from the 
veteran's attorney, wherein he expressed disagreement with 
the rating assigned to the service-connected PTSD.  The Board 
notes that a statement of the case addressing the matter of 
entitlement to an increased rating for PTSD has not yet been 
issued.  Therefore, a remand for this action is necessary.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

Because the outcome of the pending claim regarding the 
veteran's PTSD may impact the outcome of the veteran's claim 
for a TDIU, consideration of the TDIU claim must be deferred 
pending completion of the issue pertinent to evaluation of 
the veteran's PTSD.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on a veteran's claim for the second issue).  The 
Court held in Holland v. Brown, 6 Vet. App. 443 (1994), that 
a claim for a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability 
is "inextricably intertwined" with a rating increase claim on 
the same condition.  It also appears that development 
pertinent to the TDIU issue (and, possibly, to the evaluation 
of the PTSD) should be accomplished.  

In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that the VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia, 7 Vet. App. at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. 
Brown, 6 Vet. App. 532 (1993).  

In light of the foregoing, the RO should arrange for the 
veteran to undergo VA examination to obtain a medical opinion 
addressing the impact of the veteran's PTSD upon his 
employability.  In this regard, the veteran is hereby 
notified that failure to report to any scheduled examination, 
without good cause, may result in a denial of his claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO should obtain and associate with the record any notice(s) 
of the examination sent to the veteran.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issues on appeal.  
This includes notifying the veteran in 
writing of what evidence, if any, he 
should provide and what evidence, if any, 
will be obtained by VA on his behalf. 

2.  The RO should ask the veteran to 
identify all health care providers who 
have treated him for his PTSD since 
August 2001.  The RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder. 

3.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the severity of his PTSD.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  Any indicated tests and 
studies should be conducted and all 
findings should be reported in detail.  
The examiner must discuss the effect of 
the veteran's PTSD on his social and 
industrial adaptability, as opposed to 
any nonservice-connected physical and/or 
psychiatric disorder(s).  The examiner 
should render an opinion as to whether 
the PTSD is so severe as to preclude 
substantially gainful employment. 

4.  The RO must issue the veteran an SOC 
concerning the issue of his entitlement 
to a rating in excess of 50 percent for 
PTSD and advise him that he still needs 
to submit a timely substantive appeal (VA 
Form 9 or equivalent statement) to 
perfect an appeal to the Board concerning 
that issue.  If, and only if, he perfects 
an appeal concerning this additional 
issue should it be returned to the Board.  

6.  Thereafter, the RO should 
readjudicate the claim for TDIU in light 
of any additional evidenced obtained.  If 
the determination remains adverse to the 
veteran in any way, both he and his 
attorney should be furnished a 
supplemental statement of the case which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



